DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 1-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. US 2013/0304758 in view of Skubacz et al. US 2012/0331014.
	Regarding claim 1, Gruber teaches “an apparatus configured to crowdsource domain specific intelligence from a plurality of persons” ([0005] “The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to crowd source assistance or information from one or more external information sources (so-called "crowd sourcing information sources" or "CS information sources"), and generate a response to a user request based on the crowd sourced information or assistance” crowdsourcing i.e. plurality of persons), “the apparatus comprising: one or more interfaces configured to provide communication with a first plurality of computing devices” ([0038] “The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b” and [0044] “The crowd sourcing functionality allows the digital assistant to gather information from third party information sources (i.e., so-called "crowd-sourcing information sources" or "CS information sources"), and use the crowd sourced information to facilitate request fulfillment, and in some cases, intent inference, in an extended time frame”) and a second plurality of computing devices” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”), “wherein one of the first plurality of computing devices is operated by one of the plurality of persons having knowledge of a particular domain” ([0005] “generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public” crowd sourcing i.e. the plurality of persons); and
“a processor, in communication with the one or more interfaces, and configured to run one or more modules that are operable to cause the apparatus to” ([0006] “Accordingly, some embodiments provide a method for providing a response to a user request, the method including, at a computer system including one or more processors and memory storing one or more programs.”):
“receive a plurality of data from the first plurality of computing devices” (abstract “user request is crowd-sourced by querying one or more crowd sourcing information sources. One or more answers are received from the crowd sourcing information sources, and the response to the user request is generated based on at least one of the one or more answers received from the one or more crowd sourcing information sources”)
Gruber however does not explicitly teach the rest of the claim limitations. Skubacz however teaches “receive a plurality of data processing rule (DPR) modules  (Skubacz [0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects” i.e. a rule), “wherein one of the plurality of DPR modules is tailored for use in a particular domain” ([0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects”), “and the one of the plurality of DPR modules is provided by one of the plurality of persons based on the knowledge of the particular domain” ([0029] “Thus, the proposed method advantageously supports conclusions for of the expert, for example in a diagnosis of human diseases or a technical system failure”); and
“group the plurality of DPR modules into a first DPR module package to provide the knowledge of the particular domain as a package” ([0013] “According to a further embodiment, said knowledge base can be formed by at least one of a group of resources, the group of resources including a taxonomy, a thesaurus, an ontology, a dictionary, a set of keywords or a lexicon” wherein the knowledge base itself is the module package)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Gruber with the data modules from Skubacz since “The proposed method establishes a mechanism that is capable of emphasizing relevant historical information objects helping an expert or a user to adjust or to fine-tune currently entered data as well as to analyze the relevance of the currently entered data in comparison to an overall situation reflected by historical information objects” [0028].
Regarding claim 2, Gruber further teaches “wherein the modules are operable to cause the apparatus to send a DPR module request to the second plurality of computing devices, requesting the second plurality of computing devices to provide a DPR module for a predetermined domain” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”) “wherein the DPR module request includes information indicative of functional requirements of the requested DPR module” ([0128] "specialized sources providing more specialized and focused information ")
Regarding claim 3, Gruber further teaches “wherein the modules are operable to cause the apparatus to receive the requested DPR module from one of the second plurality of computing devices” ([0044] “and use the crowd sourced information to facilitate request fulfillment, and in some cases, intent inference, in an extended time frame”) “and to determine that the received DPR module satisfies the functional requirements” ([0086] “In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request.”)
Regarding claim 4, Gruber further teaches “wherein the modules are operable to cause the apparatus to receive the requested DPR module from one of the second plurality of computing devices” ([0044] “and use the crowd sourced information to facilitate request fulfillment, and in some cases, intent inference, in an extended time frame”), “wherein the one of the second plurality of computing devices is configured to determine that the DPR module received by the apparatus satisfies the functional requirements” ([0086] “In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request” which is determined by the computer.)
Regarding claim 5, Gruber further teaches “wherein the plurality of DPR modules is configured to operate on a virtual machine” ([0042] “In some embodiments, the server system 108 also employs various virtual devices and/or services of third party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of the server system 108.”)
	Regarding claim 6, Skubacz further teaches “wherein the plurality of DPR modules is configured to operate on a system capable of running machine code compiled from two or more languages” ([0014] “According to another embodiment, a computer program product, which contains a program code stored on a computer-readable medium and which, when executed on a computer, may carry out a method as described above” wherein said code is any code i.e. two or more languages.)
	Regarding claim 7, Gruber further teaches “wherein the modules are operable to cause the apparatus to send the first DPR module package to a server in communication with the apparatus for use at the server” ([0038] “As shown in FIG. 1, in some embodiments, a digital assistant is implemented according to a client-server model.”)
	Regarding claim 10, Gruber further teaches “wherein the modules are operable to cause the apparatus to maintain a resource, and one of the plurality of DPR modules is configured to use the resource to provide a context-aware functionality” ([0016] “In some embodiments, the information contained in the user request is sent to a real-time answer-lookup database.”)
Regarding claim 11, Gruber further teaches “wherein the modules are operable to cause the apparatus to provide an application programming interface (API) to enable an external system to use one of the plurality of DPR modules maintained by the apparatus” ([0035] “executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech), textual, and/or visual form.”)
Regarding claim 12, Gruber teaches “a method of crowdsourcing domain specific intelligence from a plurality of persons, the method comprising: providing, by  one or more interfaces in an apparatus, communication with a first plurality of computing devices” ([0038] “The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b”) and a second plurality of computing devices” ([0044] “The crowd sourcing functionality allows the digital assistant to gather information from third party information sources (i.e., so-called "crowd-sourcing information sources" or "CS information sources"), and use the crowd sourced information to facilitate request fulfillment, and in some cases, intent inference, in an extended time frame”), “wherein one of the first plurality of computing devices is operated by one of the plurality of persons having knowledge of a particular domain” ([0005] “generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public”); and
“receive a plurality of data from the first plurality of computing devices” (abstract “user request is crowd-sourced by querying one or more crowd sourcing information sources. One or more answers are received from the crowd sourcing information sources, and the response to the user request is generated based on at least one of the one or more answers received from the one or more crowd sourcing information sources”)
Gruber however does not explicitly teach the rest of the claim limitations. Skubacz however teaches “receive a plurality of data processing rule (DPR) modules  (Skubacz [0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects” i.e. a rule), “wherein one of the plurality of DPR modules is tailored for use in a particular domain” ([0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects”), “and the one of the plurality of DPR modules is provided by one of the plurality of persons based on the knowledge of the particular domain” ([0029] “Thus, the proposed method advantageously supports conclusions for of the expert, for example in a diagnosis of human diseases or a technical system failure”); and
“group the plurality of DPR modules into a first DPR module package to provide the knowledge of the particular domain as a package” ([0013] “According to a further embodiment, said knowledge base can be formed by at least one of a group of resources, the group of resources including a taxonomy, a thesaurus, an ontology, a dictionary, a set of keywords or a lexicon” wherein the knowledge base itself is the module package)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Gruber with the data modules from Skubacz since “The proposed method establishes a mechanism that is capable of emphasizing relevant historical information objects helping an expert or a user to adjust or to fine-tune currently entered data as well as to analyze the relevance of the currently entered data in comparison to an overall situation reflected by historical information objects” [0028].
Regarding claim 13, Gruber further teaches “wherein the modules are operable to cause the apparatus to send a DPR module request to the second plurality of computing devices, requesting the second plurality of computing devices to provide a DPR module for a predetermined domain” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”)  “wherein the DPR module request includes information indicative of functional requirements of the requested DPR module” (abstract “seeks an informational answer or performance of a task”)
Regarding claim 14, Gruber further teaches “wherein the modules are operable to cause the apparatus to receive the requested DPR module from one of the second plurality of computing devices” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”)  “and to determine that the received DPR module satisfies the functional requirements” ([0086] “In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request.”)
Regarding claim 16, Gruber further teaches “wherein the modules are operable to cause the apparatus to provide an application programming interface (API) to enable an external system to use one of the plurality of DPR modules maintained by the apparatus” ([0035] “executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech), textual, and/or visual form.”)
Regarding claim 17, Gruber teaches “a non-transitory computer readable medium having executable instructions operable to cause a data processing apparatus to provide, by one or more interfaces in the apparatus communication with a first plurality of computing devices” ([0038] “The digital assistant includes a client-side portion 102a, 102b (hereafter "DA client 102") executed on a user device 104a, 104b”) and a second plurality of computing devices” ([0039] “In some embodiments, the DA-server 106 communicates with external services 120 through the network(s) 110 for task completion or information acquisition. The I/O interface to external services 118 facilitates such communications”), “wherein one of the first plurality of computing devices is operated by one of the plurality of persons having knowledge of a particular domain” ([0005] “generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public”); and
“receive a plurality of data from the first plurality of computing devices” (abstract “user request is crowd-sourced by querying one or more crowd sourcing information sources. One or more answers are received from the crowd sourcing information sources, and the response to the user request is generated based on at least one of the one or more answers received from the one or more crowd sourcing information sources”)
Gruber however does not explicitly teach the rest of the claim limitations. Skubacz however teaches “receive a plurality of data processing rule (DPR) modules  (Skubacz [0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects” i.e. a rule), “wherein one of the plurality of DPR modules is tailored for use in a particular domain” ([0008] “providing a data analytics module, the data analytics module assigning at least one of said plurality of concepts and/or at least one of said plurality of relationships to at least one text element of at least one of said plurality of information objects”), “and the one of the plurality of DPR modules is provided by one of the plurality of persons based on the knowledge of the particular domain” ([0029] “Thus, the proposed method advantageously supports conclusions for of the expert, for example in a diagnosis of human diseases or a technical system failure”); and
“group the plurality of DPR modules into a first DPR module package to provide the knowledge of the particular domain as a package” ([0013] “According to a further embodiment, said knowledge base can be formed by at least one of a group of resources, the group of resources including a taxonomy, a thesaurus, an ontology, a dictionary, a set of keywords or a lexicon” wherein the knowledge base itself is the module package)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Gruber with the data modules from Skubacz since “The proposed method establishes a mechanism that is capable of emphasizing relevant historical information objects helping an expert or a user to adjust or to fine-tune currently entered data as well as to analyze the relevance of the currently entered data in comparison to an overall situation reflected by historical information objects” [0028].
Regarding claim 18, Gruber further teaches “wherein the modules are operable to cause the apparatus to send a DPR module request to the second plurality of computing devices, requesting the second plurality of computing devices to provide a DPR module for a predetermined domain” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”) “wherein the DPR module request includes information indicative of functional requirements of the requested DPR module” (abstract “seeks an informational answer or performance of a task”)
Regarding claim 19, Gruber further teaches “wherein the modules are operable to cause the apparatus to receive the requested DPR module from one of the second plurality of computing devices” ([0128] “In some embodiments, the CS information sources may include specialized sources providing more specialized and focused information, such as expert forums, technical support forums, fan-sites for particular subject matter, and the like”)  “and to determine that the received DPR module satisfies the functional requirements” ([0086] “In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request.”)
Regarding claim 20, Gruber further teaches “wherein the modules are operable to cause the apparatus to provide an application programming interface (API) to enable an external system to use one of the plurality of DPR modules maintained by the apparatus” ([0035] “executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech), textual, and/or visual form.”)
Claims 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. US 2013/0304758 in view of Skubacz et al. US 2012/0331014 in view of Nielsen US 2009/0132605.
Regarding claim 8, the Gruber and Skubacz references have been addressed above. Both however do not explicitly teach the claim limitations. Nielsen however teaches further teaches “wherein one of the plurality of DPR modules is configured to call a DPR module in a second DPR module package” ([0062] “The profiles may be organized in profiles which call other profiles, and profiles which directly set attributes”), “and the modules are operable to cause the apparatus to maintain a dependency between the first DPR module package and the second DPR module package” ([0062] “In an exemplary implementation of the derivation logic 401, the dependency rules are implemented in terms of profiles.”)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Gruber and Skubacz with that of Nielsen to utilize dependencies since “If any of the profiles or attributes again is dependent upon profiles or attributes, also these second order dependencies are determined, so for the data object in question all attribute values to be set are identified, thereby determining the total content of the dependencies 402” [0062].
	Regarding claim 9, Gruber further teaches “wherein the modules are operable to cause the apparatus to send, in addition to the first DPR module package, the second DPR module package to the server” ([0038] “As shown in FIG. 1, in some embodiments, a digital assistant is implemented according to a client-server model.”)
Regarding claim 15, the Gruber and Skubacz references have been addressed above. Both however do not explicitly teach the claim limitations. Nielsen however teaches further teaches “wherein one of the plurality of DPR modules is configured to call a DPR module in a second DPR module package” ([0062] “The profiles may be organized in profiles which call other profiles, and profiles which directly set attributes”), “and the modules are operable to cause the apparatus to maintain a dependency between the first DPR module package and the second DPR module package.” ([0062] “In an exemplary implementation of the derivation logic 401, the dependency rules are implemented in terms of profiles.”)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Gruber and Skubacz with that of Nielsen to utilize dependencies since “If any of the profiles or attributes again is dependent upon profiles or attributes, also these second order dependencies are determined, so for the data object in question all attribute values to be set are identified, thereby determining the total content of the dependencies 402” [0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124